Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ response filed on 04/22/2021. Claims 1-20 are presented for examination and based on current examiner’s amendment claims 1-3, 7-12 and 16-20, renumbered as 1-14 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 04/22/2021, with respect to claims 1-20 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Qinghong XU (Reg. No. 52,378).

The application has been amended as follows:	
The claims have been amended as follows:
Claims: 

controlling switching states of multiple switches in the secondary side circuit when the load is less than a preset value, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and
controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor,
wherein the five-port network comprises: a first bridge arm coupled between the first node and the second node, and a second bridge arm coupled between the first node and the third node, the first bridge arm comprising a first switch and a second switch connected in series, the second bridge arm comprising a third switch and a fourth switch connected in series, and
wherein the controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor comprises:
controlling in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, a first preset phase exists between turning-on time of the first switch and turning-on time of the fourth switch, and the first preset phase exists between turning-on time of the second switch and turning-on time of the third switch; and
adjusting the first preset phase to control a flow direction of the current, so as to reduce the voltage difference between the first capacitor and the second capacitor.

2. (Currently Amended) A control method of a DC/DC converter, the DC/DC converter comprising: a first capacitor and a second capacitor coupled to a first node, a second end of the first capacitor being coupled to a second node, and a second end of the second capacitor being coupled to a third node; a five-port network coupled to the first node, the second node, the third node, and further coupled to a fourth node and a fifth node; a transformer electrically connected to the fourth node and the fifth node; and a secondary side circuit electrically connected to a secondary winding of the transformer and coupled to a load; characterized in that the control method comprises:
controlling switching states of multiple switches in the secondary side circuit when the load is less than a preset value, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and
controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, 
wherein the five-port network comprises: a first bridge arm coupled between the first node and the second node, and a second bridge arm coupled between the first node and the third node, the first bridge arm comprising a first switch and a second switch connected in series, the second bridge arm comprising a third switch and a fourth switch connected in series, and
wherein the controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor comprises:
controlling in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is greater than turning-on time of the second switch, turning-on time of the third switch is greater than turning-on time of the fourth switch, and the turning-on time of the first switch overlaps with the turning-on time of the third switch in at least a second time period, or in the switching period, the turning-on time of the first switch is less than the turning-on time of the second switch, the turning-on time of the third switch is less than the turning-on time of the fourth switch, and the turning-on time of the second switch overlaps with the turning-on time of the fourth switch in at least the second time period; and
adjusting the second time period to reduce the voltage difference between the first capacitor and the second capacitor.

3. (Currently Amended) A control method of a DC/DC converter, the DC/DC converter comprising: a first capacitor and a second capacitor coupled to a first node, a second end of the first capacitor being coupled to a second node, and a second end of the second capacitor being coupled to a third node; a five-port network coupled to the first node, the second node, the third node, and further coupled to a fourth node and a fifth node; a transformer electrically connected to the fourth node and the fifth node; and a secondary side circuit electrically connected to a secondary winding of the transformer and coupled to a load; characterized in that the control method comprises:
controlling switching states of multiple switches in the secondary side circuit when the load is less than a preset value, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and
controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, 
wherein the five-port network comprises: a first bridge arm coupled between the second node and the fourth node, a second bridge arm coupled between the third node and the fourth node, and a third bridge arm coupled between a midpoint of the first bridge arm and a midpoint of the second bridge arm, the first bridge arm comprising a first switch and a second switch coupled to the midpoint of the first bridge arm, the second bridge arm comprising a third switch and a fourth switch coupled to the midpoint of the second bridge arm, the third bridge arm comprising a first diode and a second diode coupled to the fifth node, the fifth node being coupled to the first node, and
wherein the controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor comprises:
controlling in such a manner that the first switch and the third switch are in complementary conduction, the second switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is less than turning-on time of the third switch, turning-on time of the fourth switch is less than turning-on time of the second switch, and the turning-on time of the second switch overlaps with the turning-on time of the third switch in at least a third time period; and
adjusting the third time period to reduce the voltage difference between the first capacitor and the second capacitor.

4. (Cancelled)

5. (Cancelled)

6. (Cancelled)

7. (Original) The control method according to claim 1, wherein the secondary side circuit comprises a fourth bridge arm and a fifth bridge arm, the fourth bridge arm comprising a fifth switch and a sixth switch coupled to a sixth node, the fifth bridge arm comprising a seventh switch and an eighth switch coupled to a seventh node, the fifth switch being coupled to the seventh switch, the sixth switch being coupled to the eighth switch, the sixth node and the seventh node being electrically connected to the secondary winding of the transformer; and the controlling switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission comprises:
simultaneously controlling the fifth switch and the seventh switch to be turned on and the sixth switch and the eighth switch to be turned off during the first time period; or
simultaneously controlling the sixth switch and the eighth switch to be turned on and the fifth switch and the seventh switch to be turned off during the first time period.

8. (Original) The control method according to claim 1, wherein the secondary side circuit comprises a fifth switch and a sixth switch being coupled to each other, the fifth switch being electrically connected to a first end of the secondary winding of the transformer through a sixth node, the sixth switch being electrically connected to a second end of the secondary winding of the transformer through a seventh node; and the controlling switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission comprises:
simultaneously controlling the fifth switch and the sixth switch to be turned on during the first time period.

9. (Original) The control method according to claim 1, further comprising:
controlling, when the load is less than the preset value, the DC/DC converter to operate in a burst mode, wherein the first time period is within a burst period.

10. (Currently Amended) A DC/DC converter, comprising:
a first capacitor, having a first end coupled to a first node and a second end coupled to a second node;
a second capacitor, having a first end coupled to the first node and a second end coupled to a third node;
a five-port network, having a first end, a second end, a third end, a fourth end, and a fifth end respectively coupled to the first node, the second node, the third node, a fourth node, and a fifth node;
a transformer, having a primary winding electrically connected to the fourth node and the fifth node;
a secondary side circuit, electrically connected to a secondary winding of the transformer; and
a processor, coupled to the five-port network and the secondary side circuit and configured to control, when a load is less than a preset value, switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and control switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor,
wherein the five-port network comprises:
a first bridge arm, coupled between the first node and the second node, comprising a first switch and a second switch connected in series; and
a second bridge arm, coupled between the first node and the third node, comprising a third switch and a fourth switch connected in series,
wherein the processor is configured to:
control in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, a first preset phase exists between turning-on time of the first switch and turning-on time of the fourth switch, and the first preset phase exists between turning-on time of the second switch and turning-on time of the third switch; and
adjust the first preset phase to reduce the voltage difference between the first capacitor and the second capacitor.

11. (Currently Amended)A DC/DC converter, comprising:
a first capacitor, having a first end coupled to a first node and a second end coupled to a second node;
a second capacitor, having a first end coupled to the first node and a second end coupled to a third node;
a five-port network, having a first end, a second end, a third end, a fourth end, and a fifth end respectively coupled to the first node, the second node, the third node, a fourth node, and a fifth node;
a transformer, having a primary winding electrically connected to the fourth node and the fifth node;
a secondary side circuit, electrically connected to a secondary winding of the transformer; and
a processor, coupled to the five-port network and the secondary side circuit and configured to control, when a load is less than a preset value, switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and control switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor,
wherein the five-port network comprises:
a first bridge arm, coupled between the first node and the second node, comprising a first switch and a second switch connected in series; and
a second bridge arm, coupled between the first node and the third node, comprising a third switch and a fourth switch connected in series,
wherein the processor is configured to:
control in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is greater than turning-on time of the second switch, turning-on time of the third switch is greater than turning-on time of the fourth switch, and the turning-on time of the first switch overlaps with the turning-on time of the third switch in at least a second time period, or in the switching period, the turning-on time of the first switch is less than the turning-on time of the second switch, the turning-on time of the third switch is less than the turning-on time of the fourth switch, and the turning-on time of the second switch overlaps with the turning-on time of the fourth switch in at least the second time period; and
adjust the second time period to reduce the voltage difference between the first capacitor and the second capacitor.

12. (Currently Amended) A DC/DC converter, comprising:
a first capacitor, having a first end coupled to a first node and a second end coupled to a second node;
a second capacitor, having a first end coupled to the first node and a second end coupled to a third node;
a five-port network, having a first end, a second end, a third end, a fourth end, and a fifth end respectively coupled to the first node, the second node, the third node, a fourth node, and a fifth node;
a transformer, having a primary winding electrically connected to the fourth node and the fifth node;
a secondary side circuit, electrically connected to a secondary winding of the transformer; and
a processor, coupled to the five-port network and the secondary side circuit and configured to control, when a load is less than a preset value, switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and control switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor,
wherein the five-port network comprises:
a first bridge arm, coupled between the second node and the fourth node, comprising a first switch and a second switch coupled to an eighth node;
a second bridge arm, coupled between the third node and the fourth node, comprising a third switch and a fourth switch coupled to a ninth node; and
a third bridge arm, coupled between the eighth node and the ninth node, comprising a first diode and a second diode coupled to the fifth node;
and wherein the fifth node is coupled to the first node,
wherein the processor is configured to:
control in such a manner that the first switch and the third switch are in complementary conduction, the second switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is less than turning-on time of the third switch, turning-on time of the fourth switch is less than turning-on time of the second switch, and the turning-on time of the second switch overlaps with the turning-on time of the third switch in at least a third time period; and
adjust the third time period to reduce the voltage difference between the first capacitor and the second capacitor.

13. (Cancelled)

14. (Cancelled)

15. (Cancelled)

16. (Original) The DC/DC converter according to claim 10, wherein the secondary circuit comprises:
a fourth bridge arm, comprising a fifth switch and a sixth switch coupled to a sixth node; and
a fifth bridge arm, comprising a seventh switch and an eighth switch coupled to a seventh node;
wherein the fifth switch is coupled to the seventh switch, the sixth switch is coupled to the eighth switch, and the sixth node and the seventh node are electrically connected to the secondary winding of the transformer;
wherein the processor is configured to:
simultaneously control the fifth switch and the seventh switch to be turned on and the sixth switch and the eighth switch to be turned off during the first time period; or
simultaneously control the sixth switch and the eighth switch to be turned on and the fifth switch and the seventh switch to be turned off during the first time period.

17. (Original) The DC/DC converter according to claim 10, wherein the secondary side circuit comprises:
a fifth switch, electrically connected to a first end of the secondary winding of the transformer through a sixth node; and
a sixth switch, coupled to the fifth switch and electrically connected to a second end of the secondary winding of the transformer through a seventh node;
wherein the processor is configured to simultaneously control the fifth switch and the sixth switch to be turned on during the first time period.

18. (Original) The DC/DC converter according to claim 10, wherein the processor is configured to control, when the load is less than the preset value, the DC/DC converter to operate in a burst mode, and wherein the first time period is within a burst period.

19. (Original) The DC/DC converter according to claim 10, wherein a preceding stage of the DC/DC converter comprises an AC/DC converter, the AC/DC converter being coupled to the first node, the second node, and the third node.

20. (Original) The DC/DC converter according to claim 10, wherein the DC/DC converter is a bidirectional conversion circuit.


Reasons for Allowance

4.	Claims 1-3, 7-12 and 16-20, renumbered as 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 7-9, renumbered as 1-4; prior art fails to disclose or suggest “A control method of a DC/DC converter, the DC/DC converter comprising: a first capacitor and a second capacitor coupled to a first node, a second end of the first capacitor being coupled to a second node, and a second end of the second capacitor being coupled to a third node; a five-port network coupled to the first node, the second node, the third node, and further coupled to a fourth node and a fifth node; a transformer electrically connected to the fourth node and the fifth node; and a secondary side circuit electrically connected to a secondary winding of the transformer and coupled to a load; characterized in that the control method comprises: controlling switching states of multiple switches in the secondary side circuit when the load is less than a preset value, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, wherein the five-port network comprises: a first bridge arm coupled between the first node and the second node, and a second bridge arm coupled between the first node and the third node, the first bridge arm comprising a first switch and a second switch connected in series, the second bridge arm comprising a third switch and a fourth switch connected in series, and wherein the controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor comprises: controlling in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, a first preset phase exists between turning-on time of the first switch and turning-on time of the fourth switch, and the first preset phase exists between turning-on time of the second switch and turning-on time of the third switch; and adjusting the first preset phase to control a flow direction of the current, so as to reduce the voltage difference between the first capacitor and the second capacitor”. As recited in claims 1 and 7-9, renumbered as 1-4.
Claim 2, renumbered as 5; prior art fails to disclose or suggest “A control method of a DC/DC converter, the DC/DC converter comprising: a first capacitor and a second capacitor coupled to a first node, a second end of the first capacitor being coupled to a second node, and a second end of the second capacitor being coupled to a third node; a five-port network coupled to the first node, the second node, the third node, and further coupled to a fourth node and a fifth node; a transformer electrically connected to the fourth node and the fifth node; and a secondary side circuit electrically connected to a secondary winding of the transformer and coupled to a load; characterized in that the control method comprises: controlling switching states of multiple switches in the secondary side circuit when the load is less than a preset value, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, wherein the five-port network comprises: a first bridge arm coupled between the first node and the second node, and a second bridge arm coupled between the first node and the third node, the first bridge arm comprising a first switch and a second switch connected in series, the second bridge arm comprising a third switch and a fourth switch connected in series, and wherein the controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor comprises: controlling in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is greater than turning-on time of the second switch, turning-on time of the third switch is greater than turning-on time of the fourth switch, and the turning-on time of the first switch overlaps with the turning-on time of the third switch in at least a second time period, or in the switching period, the turning-on time of the first switch is less than the turning-on time of the second switch, the turning-on time of the third switch is less than the turning-on time of the fourth switch, and the turning-on time of the second switch overlaps with the turning-on time of the fourth switch in at least the second time period; and adjusting the second time period to reduce the voltage difference between the first capacitor and the second capacitor”. As recited in claim 2, renumbered as 5.
Claim 3, renumbered as 6; prior art fails to disclose or suggest “A control method of a DC/DC converter, the DC/DC converter comprising: a first capacitor and a second capacitor coupled to a first node, a second end of the first capacitor being coupled to a second node, and a second end of the second capacitor being coupled to a third node; a five-port network coupled to the first node, the second node, the third node, and further coupled to a fourth node and a fifth node; a transformer electrically connected to the fourth node and the fifth node; and a secondary side circuit electrically connected to a secondary winding of the transformer and coupled to a load; characterized in that the control method comprises: controlling switching states of multiple switches in the secondary side circuit when the load is less than a preset value, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, wherein the five-port network comprises: a first bridge arm coupled between the second node and the fourth node, a second bridge arm coupled between the third node and the fourth node, and a third bridge arm coupled between a midpoint of the first bridge arm and a midpoint of the second bridge arm, the first bridge arm comprising a first switch and a second switch coupled to the midpoint of the first bridge arm, the second bridge arm comprising a third switch and a fourth switch coupled to the midpoint of the second bridge arm, the third bridge arm comprising a first diode and a second diode coupled to the fifth node, the fifth node being coupled to the first node, and wherein the controlling switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor comprises: controlling in such a manner that the first switch and the third switch are in complementary conduction, the second switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is less than turning-on time of the third switch, turning-on time of the fourth switch is less than turning-on time of the second switch, and the turning-on time of the second switch overlaps with the turning-on time of the third switch in at least a third time period; and adjusting the third time period to reduce the voltage difference between the first capacitor and the second capacitor”. As recited in claim 3, renumbered as 6.
Claims 10 and 16-20, renumbered as 7-12; prior art fails to disclose or suggest “A DC/DC converter, comprising: a first capacitor, having a first end coupled to a first node and a second end coupled to a second node; a second capacitor, having a first end coupled to the first node and a second end coupled to a third node; a five-port network, having a first end, a second end, a third end, a fourth end, and a fifth end respectively coupled to the first node, the second node, the third node, a fourth node, and a fifth node; a transformer, having a primary winding electrically connected to the fourth node and the fifth node; a secondary side circuit, electrically connected to a secondary winding of the transformer; and a processor, coupled to the five-port network and the secondary side circuit and configured to control, when a load is less than a preset value, switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and control switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, wherein the five-port network comprises: a first bridge arm, coupled between the first node and the second node, comprising a first switch and a second switch connected in series; and a second bridge arm, coupled between the first node and the third node, comprising a third switch and a fourth switch connected in series, wherein the processor is configured to: control in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, a first preset phase exists between turning-on time of the first switch and turning-on time of the fourth switch, and the first preset phase exists between turning-on time of the second switch and turning-on time of the third switch; and adjust the first preset phase to reduce the voltage difference between the first capacitor and the second capacitor”. As recited in claims 10 and 16-20, renumbered as 7-12.
Claim 11, renumbered as 13; prior art fails to disclose or suggest “A DC/DC converter, comprising: a first capacitor, having a first end coupled to a first node and a second end coupled to a second node; a second capacitor, having a first end coupled to the first node and a second end coupled to a third node; a five-port network, having a first end, a second end, a third end, a fourth end, and a fifth end respectively coupled to the first node, the second node, the third node, a fourth node, and a fifth node; a transformer, having a primary winding electrically connected to the fourth node and the fifth node; a secondary side circuit, electrically connected to a secondary winding of the transformer; and a processor, coupled to the five-port network and the secondary side circuit and configured to control, when a load is less than a preset value, switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and control switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, wherein the five-port network comprises: a first bridge arm, coupled between the first node and the second node, comprising a first switch and a second switch connected in series; and a second bridge arm, coupled between the first node and the third node, comprising a third switch and a fourth switch connected in series, wherein the processor is configured to: control in such a manner during the first time period that the first switch and the second switch are in complementary conduction, the third switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is greater than turning-on time of the second switch, turning-on time of the third switch is greater than turning-on time of the fourth switch, and the turning-on time of the first switch overlaps with the turning-on time of the third switch in at least a second time period, or in the switching period, the turning-on time of the first switch is less than the turning-on time of the second switch, the turning-on time of the third switch is less than the turning-on time of the fourth switch, and the turning-on time of the second switch overlaps with the turning-on time of the fourth switch in at least the second time period; and adjust the second time period to reduce the voltage difference between the first capacitor and the second capacitor”. As recited in claim 11, renumbered as 13.
Claim 12, renumbered as 14; prior art fails to disclose or suggest “A DC/DC converter, comprising: a first capacitor, having a first end coupled to a first node and a second end coupled to a second node; a second capacitor, having a first end coupled to the first node and a second end coupled to a third node; a five-port network, having a first end, a second end, a third end, a fourth end, and a fifth end respectively coupled to the first node, the second node, the third node, a fourth node, and a fifth node; a transformer, having a primary winding electrically connected to the fourth node and the fifth node; a secondary side circuit, electrically connected to a secondary winding of the transformer; and a processor, coupled to the five-port network and the secondary side circuit and configured to control, when a load is less than a preset value, switching states of multiple switches in the secondary side circuit, causing the transformer to be short-circuited for at least a first time period during a phase of stopping energy transmission; and control switching states of multiple switches in the five-port network during the first time period, causing current to flow from the five-port network to the first node or flow from the first node to the five-port network, so as to reduce a voltage difference between the first capacitor and the second capacitor, wherein the five-port network comprises: a first bridge arm, coupled between the second node and the fourth node, comprising a first switch and a second switch coupled to an eighth node; a second bridge arm, coupled between the third node and the fourth node, comprising a third switch and a fourth switch coupled to a ninth node; and a third bridge arm, coupled between the eighth node and the ninth node, comprising a first diode and a second diode coupled to the fifth node; and wherein the fifth node is coupled to the first node, wherein the processor is configured to: control in such a manner that the first switch and the third switch are in complementary conduction, the second switch and the fourth switch are in complementary conduction, and in a switching period, turning-on time of the first switch is less than turning-on time of the third switch, turning-on time of the fourth switch is less than turning-on time of the second switch, and the turning-on time of the second switch overlaps with the turning-on time of the third switch in at least a third time period; and adjust the third time period to reduce the voltage difference between the first capacitor and the second capacitor”. As recited in claim 12, renumbered as 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839